Citation Nr: 0825454	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-34 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The veteran had active service from August 1978 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in March 
2008; a transcript is of record.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that a low back disorder is 
related to active military service or any incident thereof, 
and arthritis is not shown to have been manifested either in 
service or within one year after separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that pancreatitis is related 
to active military service or any incident thereof.


CONCLUSION OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  Pancreatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In January 2005 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the September 2005 rating 
decision and September 2006 SOC explained the basis for the 
RO's action, and the SOC provided him with an additional 60-
day period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  Moreover, the information required by Dingess 
was included with the September 2006 SOC transmittal letter.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(d) (2007).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

A.  Low Back Disorder

The veteran's service treatment records (STRs) do not show 
any complaints of or treatment for a low back disorder.  The 
veteran indicated at his March 1978 enlistment examination 
that he did not have any recurrent back pain or back trouble.  
On clinical evaluation, his spine and other musculoskeletal 
were normal.  In August 1988 and March 1989 the veteran 
indicated in Reports of Medical History that he did not have 
recurrent back pain, and in examinations his spine and other 
parts of his musculoskeletal system were normal.

Post-service treatment records show that in June 1994 the 
veteran had treatment due to low back pain which began when 
he was weight lifting.  It was noted that he had suffered 
from recurrent low back pain, and had physical therapy in 
1991.  He was diagnosed with overuse syndrome/low back pain, 
aggravated by weight lifting.  At another appointment in June 
1994 the veteran indicated that he had pain in the sacroiliac 
area which radiated to the left hip and occasionally to both 
legs.  Tenderness and stiffness limited movements in the 
lumbar spine, and he had a mild paravertebral muscle spasm in 
the lumbar region.

In July 1994 the veteran complained of low back, pain with no 
history of a muscle strain.  On examination his back had no 
tenderness.  A January 1995 MRI of the lumbar spine showed a 
left paracentral herniated nucleus pulposus at L5/S1, 
abutting the left S-1 nerve root.

The RO did not afford the veteran a VA examination for his 
low back disorder, on the basis that there is already 
sufficient medical evidence to decide the claim, and the 
Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  The 
Board finds that, while there is competent evidence that the 
veteran was diagnosed with a low back disorder after his 
active service, there is no indication that an in-service 
event, injury, or disease led to it.  As discussed above, the 
veteran indicated during his active service that he did not 
have any recurrent back pain, and his musculoskeletal system, 
including his spine, was consistently found to be normal upon 
examination.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of an examination in 
order to decide the claim on the merits.  See 38 C.F.R. 
§ 3.159(c).

We recognize the sincerity of the arguments advanced by the 
veteran that his low back disorder is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, a low back disorder requires specialized training 
for a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  In 
addition, while the record indicates that the veteran had 
physical therapy in 1991, it does not contain a diagnosis of 
arthritis involving the veteran's low back within a year of 
his July 1989 discharge from active service.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disorder the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Pancreatitis

The veteran's STRs do not show any complaints of, or 
treatment for, pancreatitis.  In March 1978 and August 1988 
Reports of Medical History he indicated that he did not have 
any stomach trouble, frequent indigestion, or gall bladder 
trouble, and on examinations his abdomen and viscera were 
normal.  On his March 1989 Report of Medical Examination the 
veteran did not answer whether he had ever had stomach, 
liver, or intestinal trouble, but did indicate that he had 
never had gall bladder trouble, gallstones, or frequent 
indigestion.  On examination, his abdomen and viscera were 
reported as normal.

The post-service treatment records show that in September 
1992 the veteran was diagnosed with pancreatitis and was 
prescribed Zantac 150 mg, twice a day for 30 days.  He was 
diagnosed with reflux esophagitis in March 1994.  In July 
1994 the veteran complained of lower abdominal discomfort 
that had persisted for two days.  On examination his abdomen 
was soft, with mild tenderness on the lower areas.

The RO did not afford the veteran a VA examination for his 
pancreatitis on the basis that there is already sufficient 
medical evidence to decide the claim, and the Board agrees 
with that determination.  In McClendon, supra, the Court 
noted that the governing regulation requires an examination 
where there is competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  Here, 
while there is competent evidence that the veteran was 
diagnosed with pancreatitis after his active service, there 
is no indication that an in-service event, injury, or disease 
led to it.  As discussed above, the veteran indicated during 
his active service that he did not have any stomach related 
problems, and his abdomen and viscera were consistently found 
to be normal upon examination.  Therefore, the Board finds 
that the evidence of record does not trigger the necessity of 
an examination in order to decide this claim.  See 38 C.F.R. 
§ 3.159(c).

We recognize the sincerity of the arguments advanced by the 
veteran that his pancreatitis is service connected.  However, 
as noted above, the resolution of issues involving medical 
knowledge, such as the diagnosis of a disability and the 
determination of its etiology, require professional evidence.  
See Espiritu, supra.  Acknowledging that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation, see Jandreau, 
Buchanan, supra, we nevertheless recognize that pancreatitis 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for pancreatitis, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied. 


ORDER

Service connection for a low back disorder is denied.

Service connection for pancreatitis is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


